DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 28 December 2020.
Claims 1-3, 6-14, and 16-20 have been amended.
Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants arguments regarding the §101 rejection, filed 28 December 2020, have been fully considered but are not persuasive.  
Applicants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  The Examiner notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  Contrary to Applicants’ assertion that the claims are not a certain method of organizing human activity, the Examiner notes that finding and matching jobs based upon “structured data” (i.e. resumes and job descriptions) is a function that career counselors, human resource professionals, and headhunters have traditionally provided for jobseekers.  Next, the claims are not directed to a practical application of the concept. The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They do not effect a particular treatment for a disease. They are not applied with or by a particular machine. They do not effect a transformation or reduction of a particular article to a different state or thing. And they are not applied in some other meaningful way beyond generally linking the use of the judicial exception (i.e., using a common skill bank or word association to determine a match) to a particular technological environment (i.e., employment/hiring). Here, again as noted in the previous rejection, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept - MPEP 2016.05(f). 
Next, Applicants argue that the claims are integrated into a practical application as “These claimed features enable controlling access to job postings in user profiles on the job board, thereby providing an improvement to the overall computer system operating efficiencies (Specification paragraph [0039], et seq.), by limiting access of both users and employers to their respective sections of the job board. This improvement ensures that only users (i.e., recruiters/companies) that are serious about recruiting new talent will make use of the board, just as only users (i.e., job seekers) who are serious about obtaining a new job will frequent the board. These claimed features therefore provide a technological improvement;” however the Examiner respectfully disagrees.  This aspect of the claims is still directed towards a method of organizing human activity (i.e. restricting what information is accessible based upon the relationships between the users).  This aspect is also simply the claims invoking a computer or other machinery merely as a tool to perform this concept, more akin to requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).  Further, this is not a technical improvement, simply a business solution to a business problem identified by Applicants when situating such content over the Internet (only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Hence, the 101 rejection was not withdrawn.	
In response to Applicants’ arguments that the claims are towards an algorithm for a more accurate matching of users and job postings; however the Examiner respectfully disagrees.  This argument appears to be whether or not the use of an algorithm on a computer or by a computer amounts Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir.2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).  Hence, the 101 rejection was not withdrawn.	
Applicants arguments regarding the §103 rejection, filed 28 December 2020, have been fully considered but are not persuasive. 
Applicants argue that the cited references do not disclose the newly amended aspect of “automatically matching the job seeker profile with the job posting, wherein the matching is based on an algorithm that uses the set of structured data to compare the first contents with the second contents;” however the Examiner respectfully disagrees.  As an initial matter, the Examiner notes that this is new matter and refers Applicants to the rejection and rationale below.  Even assuming arguendo, the Examiner has previously cited Jefferies for discussing how “The indicator module 106 creates indicators that reflect the degree of similarity or matching between at least two sets of data.  According to one embodiment, the indicator module 106 compares an attribute or an item of work experience data with a requirement for employment.  The indicator module 106 may then return an indicator that reflects the degree of similarity.  The indicator may include a color, a number, a word, a graph, or other graphic that indicates how well the two sets of data match (Jefferies ¶69)” and that “The indicator module 1206 may be able to look up information resulting from a verification procedure and return a credibility indicator reflecting the verified credibility of the account (Jefferies ¶156).”  The Examiner has broadly interpreted, as one of ordinary skill at the time of the effective filing date would do, the use of an “indicator module” to create and return indicators that reflect a degree of similarity as the ability to “responsive to successfully verifying the job seeker profile included in the second messages, automatically matching the job seeker profile with the job posting, wherein the matching is based on an algorithm that uses the set of structured data to compare the first contents with the second contents, wherein the matching is not permitted until the job seeker profile is successfully verified.”  As such the rejection was not withdrawn. 
Applicants next argue that the Shah reference does not restrict access to the job posting and that the Examiner’s interpretation of Shah is incorrect; however the Examiner respectfully disagrees.  As an initial matter, the Examiner notes that this is new matter and refers Applicants to the rejection and rationale below.  Even assuming arguendo, here, as even provided by Applicants, the section of Shah discusses “In addition, through the recruiter module, the recruiter 24 can direct the robot 38 to contact responding candidates and request a response to the technical and prescreening questions associated with the position advertisement 56 and obtained from the positions database 57. Typically, an e-mail message will be sent to the candidate 22 requesting that the candidate access the system and respond to the technical and prescreening questions. When the candidate 22 contacts the system 20, the candidate module 36 displays the technical 102 and general 104 prescreening questions and accepts answers. The robot 38 scores the responses 58, stores the score in the candidate database 34, and reports the score to a recruiter 59 upon a request for a report of progress in locating candidates for a position advertisement. When the recruiter reviews the progress of the search for candidates, the prescreening scores can be reported and resumes of interest obtained from the candidate database for further review and screening. The recruiter can report the search results to the hiring manager at any time 41. Shah, Col. 6, 1. 65 - Col. 7, 1. 16, emphasis added.”  Here, Shah is clearly utilizing a robot to ask candidates questions regarding the job posting, not providing direct access as Applicants appear to argue.  Furthermore, again contrary to Applicants’ assertions regarding this section of Shah, the employer is not providing the candidates with the questions, but directs a robot to contact the candidates and request responses to the technical and prescreening questions.  As such the rejection was not withdrawn.  
The Examiner again notes that Applicants’ arguments “In contrast to known job boards such as Jeffries and Shah, the present invention as embodied in the amended claims ensures that only users (i.e., recruiters/companies) that are serious about recruiting new talent will make use of the board, just as only users (i.e., job seekers) who are serious about obtaining a new job will frequent the board. In the applicant's invention, as embodied in the amended claims, job seekers are permitted access only to those postings matching verified assertions in their profile. Similarly, job posters are prevented from accessing Ex parte Masham, 2 USPQ2d 1647 (1987).  Here, dismissing the users’ motivations of Jefferies and Shah, arguing that the instant claims to be “only serious about recruiting” is simply a conclusory statement in attempt to overcome the prior art of record, and undermine the entire technology of human resources/recruiting.  Furthermore, one of ordinary skill in the art, at the effective filing date of the invention, utilizing any job posting/management/matching system is reasonably interpreted as a user being “serious” about some sort of job application or career change.  One would not sign up for, or use the system unless they were “serious” about such a service.  As such the rejection was not withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite the newly amended limitations “...wherein the job seeker is prohibited from accessing the first section;” and “wherein the employer is prohibited from accessing the second section;” however there is no discussion, throughout the entirety of the specification and drawings, of how there is any prohibition of viewing the sections, only that different templates are used.  For example Paragraph [0045] states “...Further, a template may be provided to the job seeker to use to generate the profile (block 410). The template is used to ensure that all job seekers use the same format, as well as to ensure the use of the structured words. A determination is made as to determine whether the profile is generated (block 415). If a profile has not been generated the process waits at block 415 until the profile has been generated. If a profile has been generated, the job seeker may be prompted to authorize a background search to verify the profile (block 420). A check will be done to determine whether authorization has been given for the background search (block 425). If so, the generated profile may be put in a storage location or device where profiles to be verified are stored (block 430). If the authorization is not given, the generated profile is put in a storage location or device where profiles that have not yet been given authorization to be verified are stored (block 435). After storing the generated profile, the job seeker may be prompted to take a psychometric and/or career assessment test (block 440). The process terminates thereafter when the job seeker exits from the job matching board (block 445)."   Paragraph [0047] states “...Further, a template may be provided to the employer to generate the job posting (block 610). The template is used to ensure that all employers use the same format as well as to ensure the use of the structured words. A check may be made to determine whether the job posting has been generated (block 615). If so, the process terminates thereafter (block 620). If not, the process waits at block 615 until the job posting is generated.”  While templates are mentioned as being used by the employer and job seeker, there is no mention or discussion as to how one would be prohibited from viewing or accessing the other (the term “prohibit[ed]” is not even in the specification).  As such, the Examiner asserts this as evidence that the newly amended claims are new matter.
Claims 2-9, 11-12, and 14-20 are rejected under the same rationale.  
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had The claims recite the newly amended limitation “responsive to successfully verifying the job seeker profile included in the second messages, automatically matching the job seeker profile with the job posting, wherein the matching is based on an algorithm that uses the set of structured data to compare the first contents with the second contents, wherein the matching is not permitted until the job seeker profile is successfully verified” however there is no discussion, throughout the entirety of the specification and drawings, of how an algorithm is actually used.  For example Paragraph [0007] states “In addition, according to another embodiment of the invention, both the recruiters or companies and job seekers are required to use the same structured data (i.e., structured words) to make their submission. This allows for a more accurate algorithm to be used in matching job seekers to job postings."   Paragraph [0021] states “...In addition, psychometric and/or career assessment tests may be used to further enrich job seekers' profiles. Job postings, on the other hand, can be further enriched with certain qualities to further refine search algorithms and allow for additional qualities such as, for example, a work culture fit. Job seekers, in this case, will always be in charge of which data is exposed to employers at any point in time. The data may be used in aggregate and may not be governed by client contracts.”  Paragraph [0038] states “The job matching company may also use psychometric and/or career assessment tests, as well as other data sources, to further enhance matching algorithms...” and Paragraph [0039] states “...In addition, both the recruiters or companies and job seekers use the same structured words or data to make their submission which enables for a more accurate algorithm to be used to match job seekers to job postings.”  While algorithms are mentioned as being enhanced or enriched by the data, or enables a more accurate algorithm to be used, there is no mention or discussion as to of an algorithm actually being utilized as part of the matching process.  At best, the specification is only reciting the data is intended to be used in an algorithm, not that an algorithm has been used to perform any matching whatsoever.  As such, the Examiner asserts this as evidence that the newly amended claims are new matter.
Claims 2-9, 11-12, and 14-20 are rejected under the same rationale.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites providing a board in which job seekers and employers may post messages, wherein the messages from the employers include job postings, and wherein the messages from the job seekers include a profile; generating set of structured words to be used by both the job seekers and the employers in posting the messages; and automatically matching the job seekers to the job postings using the defined set of structured words, which describe the concept of organizing human activities, corresponding to concepts identified as abstract ideas by the courts, such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
The limitations of “providing a set of structured data comprising a list of words that are used by the users when posting the messages to the job market board; providing a first electronic template for the employer to use in posting first messages to a first section of the job market board, wherein the job seeker is prohibited from accessing the first section; generating the job posting from first contents of the first messages, the first contents including a first subset of the set of structured data used by the employer in the first messages; providing a second electronic template for the job seeker to use in posting second messages to a second section of the job market board, wherein the employer is prohibited from accessing the second section; generating a job seeker profile from second contents of the second messages, the second contents including a second subset of the set of structured data used by the job seeker in the second messages; and controlling access to the job posting and the job seeker profile on the job market board, including: responsive to successfully verifying the job seeker profile included in the second messages, automatically matching the job seeker profile with the job posting, wherein the matching is based on an algorithm that uses the set of structured data to compare the first contents with the second contents, wherein the matching is not permitted until the job seeker profile is successfully verified; automatically generating a notification message containing the job posting in response to matching the first contents with the second contents; transmitting the notification message” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “a computer system matching a job seeker to a job posting by:” (or “at least one processor executing the instructions:” of claim 10 or “a computer program product for matching job seekers to job postings, the computer program product comprising: computer-readable storage medium having computer-readable program code embodied therewith for execution on a computing system, the computer-readable program code comprising computer-readable program code configured to:” of claim 13) nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, but for the “a computer system matching a job seeker to a job posting by” language, the limitations of “producing,” “providing,” “automatically generating,” and “transmitting,” in the context of this claim encompasses the user manually generating the set of words for a provided electronic template, and automatically generating/transmitting a notification for a match, after a job seeker has been verified.  Similarly, the limitation of automatically determining there is a match between the contents in sections defined by the list of words, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as a set of rules or instructions a user should follow regarding managing personal behavior or interactions between people such as postings on a job board, but for the recitation of a computer or with computing components.  For example, but for the “using a processor” language, “automatically determining” in the context of this claim encompasses the user fowling the rules (i.e. list of words) to manually and continually search (read) for matches.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a set of rules or instructions for managing personal behaviors, while some of the steps being directed towards mental processes, but for the recitation of generic computer components, then it falls within the “organizing human activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two). In transmitting the notification message over the communications link in the network to a first client computer in the client computers for the job seeker; and in response to receiving a response from the job seeker that confirms interest in the job posting, transmitting the job seeker profile over the communications link in the network to a second client computer in the client computers for the employer, wherein the job seeker profile is inaccessible to the employer until the response that confirms interest is received from the job seeker”, which is/are an extrasolution data gathering activity with a generic computing component.  Next, the claims only recites one additional element – using a computer system, at least one processor, or computer program product to perform the steps of the claims. The computer system, at least one processor, or computer program product in the step(s) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of matching keywords) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “providing remote access to client computers for users over a communications link for the computer system to a network to post messages on a board on the computer system, the users including job seekers and employers” and ”over the communications link to the network to the client computers”  is only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using a computer system, processor, or computer program product to perform the step(s) amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an 
Claims 2-9, 11-12, and 14-20 are dependent on claims 1, 10, and 13 and include all the limitations of claims 1, 10, and 13.  Therefore, claims 2-9, 11-12, and 14-20 recite the same abstract idea of “providing a board in which job seekers and employers may post messages, wherein the messages from the employers include job postings, and wherein the messages from the job seekers include a profile; generating set of structured words to be used by both the job seekers and the employers in posting the messages; and automatically matching the job seekers to the job postings using the defined set of structured words.”  The claim recites the additional limitations further limiting how the matching is performed which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 10, and 13, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 8-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (US PG Pub. 2012/0023030) further in view of Shah et al. (US Patent No. 8,156,051).

As per claims 1, 10, and 13, Jefferies discloses a computer-implemented method comprising: a computer system matching a job seeker to a job posting by:; a computing system comprising: at least one storage device to store program code; and at least one processor for processing the program code to: and a computer program product for matching job seekers to job postings, the computer program product comprising: computer-readable storage medium having computer-readable program code embodied therewith for execution on a computing system, the computer-readable program code comprising computer-readable program code configured to, comprising (system, method, modules, software, processors, computer readable program code, tangible computer readable storage medium, Jefferies ¶40-¶46):
providing remote access to client computers for users over a communications link for the computer system to a network for posting messages on a job market board on the computer system, the users including the job seeker and an employer (job board, postings, Jefferies ¶7, ¶64, and ¶70; The job board module 110 may provide features allowing a potential employer to ;
generating a job seeker profile from second contents of the second messages, the second contents including a second subset of the set of structured data used by the job seeker in the second messages (The job board module 110 may display 1908 a draft view of an application created from the user's profile using the profile to apply may include submitting the profile as at least a portion of a job profile.  In one embodiment, information the social network profile 2006 is all that is used as an application for a posted job, Jefferies ¶198 and ¶204); and
controlling access to the job posting and the job seeker profile on the job market board, including:
responsive to successfully verifying the job seeker profile included in the second messages, automatically matching the job seeker profile with the job posting, wherein the matching is based on an algorithm that uses the set of structured data to compare the first contents with the second contents, wherein the matching is not permitted until the job seeker profile is successfully verified (A method for comparing two sets of data on a social network is discussed.  The method may include receiving a first set of data that includes details regarding a job position.  The details may include two or more job requirements.  The method may include receiving a second set of data that includes user information pulled from a user profile of an account on a social network.  The method may include comparing two or more items of information in the first set of data to two or more items of information in the second set of data and determining a degree of match.  The method may also include returning two or more indicators, the two or more indicators visually conveying the degree of match between the two or more items of information in the first set of data and the two or more items of information in the second set of data, Jefferies ¶13, ¶69; a person's or entity's identity may be verified to determine the account ;
automatically generating a notification message containing the job posting in response to matching the first contents with the second contents; transmitting the notification message over the communications link in the network to a first client computer in the client computers for the job seeker (visual indicator of a match, Jefferies ¶13; By presenting work experience information in a stratified manner, a potential employer may be able to more easily determine the best match for a job and an applicant may be able to more easily demonstrate his or her qualifications and abilities, ¶127 and ¶150-¶151; Rather, the employer can quickly see that important qualifications or attributes are present or absent.  If the qualifications or attributes are absent, the employer can quickly discard the application and move to the next one.  If the qualifications are present, the employer can look more closely at the application and/or set up an interview or appointment to meet with the candidate, ¶153; see also ¶169-¶171 and ¶181); and
in response to receiving a response from the job seeker that confirms interest in the job posting, transmitting the job seeker profile over the communications link in the network to a second client computer in the client computers for the employer, wherein the job seeker profile is inaccessible to the employer until the response that confirms interest is received from the job seeker (a person's or entity's identity may be verified to determine the account user's level of credibility.  In one embodiment, the level of credibility may be evaluated before the individual or entity is allowed to create an account.  In one embodiment, an account may be created prior to verification but various features may be disabled until a person's or entity's identity is verified.  In one embodiment, one or more details besides identity may be verified prior to account creation or enablement of features.  For example, a background check, employment verification, employment history verification, or other details with regard to an individual or entity may be verified.  The identity or details may be verified by an owner of a social network or by some other third party, Jefferies ¶75; see also network connection permissions, visibility regulations, ¶77-¶84).
Jefferies does not expressly disclose providing a set of structured data comprising a list of words that are used by the users when posting the messages to the job market board; providing a first electronic template over the communications link to the network to the client computers for the employer to use in posting first messages to a first section of the job market board, wherein the job seeker is prohibited from accessing the first section; generating the job posting from first contents of the first messages, the first contents including a first subset of the set of structured data used by the employer in the first messages; providing a second electronic template over the communications link to the network to the client computers for the job seeker to use in posting second messages to a second section of the job market board, wherein the employer is prohibited from accessing the second section.
However, Shah teaches 
providing a set of structured data comprising a list of words that are used by the users when posting the messages to the job market board (preparing a job advertisement for a recruiter, Shah Col. 5 lines 10-25; database of job templates providing predefined single line job description elements including skills and Screening questions for many jobs. In addition to storing .
providing a first electronic template over the communications link to the network to the client computers for the employer to use in posting first messages to a first section of the job market board, wherein the job seeker is prohibited from accessing the first section (database of job templates providing predefined single line job description elements including skills and Screening questions for many jobs. In addition to storing the position advertisement in the positions database 30, the recruiter 24 is prompted to associate with the advertisement keywords expressing candidate qualifications to be used as search parameters 42 in an automated search of the candidates database 34 and the computerized databases of the outside resources 22, Shah Col. 5 lines 10-25);
generating the job posting from first contents of the first messages, the first contents including a first subset of the set of structured data used by the employer in the first messages; providing a second electronic template over the communications link to the network to the client computers for the job seeker to use in posting second messages to a second section of the job market board, wherein the employer is prohibited from accessing the second section (prepare position advertisement, Shah Col. 3 line 60-Col. 4 line 10; Col. 5 lines 10-40);
providing a second electronic template over the communications link to the network to the client computers for the job seeker to use in posting second messages to a second section of the job market board, wherein the employer is prohibited from accessing the second section (candidate screening, Shah Fig. 6 and Col. 6 line 40-Col. 7 line 16) (Examiner interprets the format of the candidate screening of Shah as the second electronic template used to post the second messages with the structured data being the equivalent to the screening or gating questions);
At the time of the effective filing date of the invention, it would have been obvious to a person of 
The motivation being that employment bulletin boards increase the availability of information about job openings, make it easier for job seekers to find positions of interest and facilitate interaction between potential applicants and employers. However, bulletin boards are of limited utility in assisting employers in sourcing potential job applicants and screening candidates to identify a candidate most suitable for employment. Further, the many of the processes used in recruiting and presenting qualified candidates to the potential employer are manual processes requiring considerable time from job applicants, employees of the and outside contractors representing the potential employer.  What is desired, therefore, is an employment recruiting system that automates the tasks involved in sourcing, screening and presenting qualified job applicants to an employer with employment needs (Shah Col. 2 lines 38-54).

As per claims 2-3, 11, and 14-15, Jefferies and Shah disclose as shown above with respect to claims 1, 10, and 13.  Jefferies further discloses wherein the job seeker profile includes an employment history that is verified; wherein the employment history is verified through a background search (background check, verified employment history, Jefferies ¶75 and ¶157).

As per claims 8 and 19, Jefferies and Shah disclose as shown above with respect to claims 1 and 13.  Jefferies further discloses wherein the job posting includes one of required skills, experiences and compensations (the job board module 110 may provide features allowing a potential employer to post details regarding an employment position or project which then may be available for others to see and apply, Jefferies ¶71; proper qualifications and attributes, ¶88).

As per claims 9, 12, and 20, Jefferies and Shah disclose as shown above with respect to claims 1, 10, and 13.  Jefferies further discloses wherein the job posting further includes a description of a culture fostered by the employer, the culture being used to determine whether a fit exists between the job seeker and the employer (teaming desires and selections, consulting selections for performing or not to perform, Jefferies ¶139-¶141) (Examiner interprets the teaming and consulting desires and attributes as the culture used to determine a fit between the job seeker and employer).


Claims 4-7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies (US PG Pub. 2012/0023030) and Shah et al. (US Patent No. 8,156,051) further in view of Mondal et al. (US PG Pub. 2015/0161567).

As per claims 4 and 16, Jefferies and Shah disclose as shown above with respect to claims 3 and 15.  Jefferies and Shah do not expressly disclose wherein the job seeker profile further includes a psychometric test.
However, Mondal teaches wherein the job seeker profile further includes a psychometric test (measure the candidate(s) by applying a psychometric assessment, Mondal ¶40 and ¶71).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Mondal’s assessment of candidates in Shah and Jefferies system for social network job applications to improve the system and method with reasonable expectation that this would result in a job application management system that is able to perform assessments of the candidates.  
The motivation being that there in the art, psychometric testing has been found to be an effective way to discover if a candidate is worth interviewing or hiring for a position.  However, it has also been found that psychometric testing includes one or more of the following flaws or shortcomings.  The test results are presented in document form and therefore require manual examination.  Comparison to current employees is another manual process.  The psychometric test results do not provide correlation to actual performance of current employees.  Furthermore, psychometric test scores are based on academic research or factors that are not necessarily tailored to an organization or a role within an organization (Mondal ¶3-¶4). 

As per claims 5 and 17, Jefferies, Shah, and Mondal disclose as shown above with respect to wherein the job seeker profile further includes a career assessment test (questions asked, attribute questions, Jefferies ¶137-¶138).

As per claims 6-7 and 18, Jefferies, Shah, and Mondal disclose as shown above with respect to claims 5 and 17.  Jefferies further discloses wherein the employment history may be updated; wherein updates to the employment history are also verified (an additional credibility section may also be included which may allow a user to request a third party to review and verify the accuracy of at least a portion of information entered in the user's profile, Jefferies ¶141).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629